Exhibit 10.1

 

LOGO [g175275g0407135121610.jpg]

OFFER LETTER

Charles Constanti

[PRIVATE ADDRESS]

Dear Charles:

I am pleased to offer you a position with CareDx, Inc. (the “Company”) as Chief
Financial Officer, reporting to Peter Maag, President and CEO, beginning April
6, 2016. This position is a full-time, exempt position, based at our
headquarters in Brisbane, California.

Effective upon commencement of your full-time employment at the Company you will
receive an annualized salary of three hundred-twenty-five thousand dollars
$325,000 paid on a semi-monthly basis on our regular paydays. Deductions
required by law or authorized by you will be taken from each paycheck.

Additionally, you will be eligible to participate in our variable performance
bonus plan, which has a current annual target of 35% of your base salary. You
must be employed at the time of payout and the amount is subject to all state
and federal taxes.

As a Company employee, you are also eligible to receive certain employee
benefits pursuant to the terms of Company benefit plans as described in the
Employee Handbook. You should note that the Company may modify, in its sole
discretion, job titles, salaries, holidays, vacation and any other benefits from
time to time as it deems necessary.

Subject to the approval of the Board of Directors of the Company, you will be
granted an option to purchase 40,000 shares of the Company’s Common Stock. This
option shall vest, subject to your continued employment with the Company, as to
one fourth (1/4) of the shares on the one year anniversary of your start date,
and as to an additional one forty-eighth (1/48th) of the total number of shares
subject to the option at the end of each calendar month thereafter. Details of
the price of these options will be provided in your stock option grant and
determined by the board of directors.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our



--------------------------------------------------------------------------------

employment relationship with you may be terminated. Your employment also is
subject to successful verification of your professional references, and to our
standard pre-employment process, which includes completion of an employment
application and successful completion of a standard background check.

As a condition to your employment with the Company, you will be required to sign
the Company’s standard At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement, a copy of which will be provided to you.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in San Mateo County, California.

REMAINDER OF PAGE

INTENTIONALLY LEFT BLANK

 

 

-2-



--------------------------------------------------------------------------------

This letter, along with the CareDx At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement, sets forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This letter may not be modified or amended
except by a written agreement, signed by the Company and by you. To accept this
offer, you may sign, date, and fax this letter to Charon Spencer, Sr. Director,
Human Resources, at (415) 287-2457. Alternatively, you may scan a copy of the
signed offer letter and e-mail it to cspencer@CareDx.com.

We look forward to working with you at CareDx, Inc.

 

Sincerely, CareDx, Inc.

/s/ Peter Maag

Peter Maag President and CEO

 

ACCEPTED AND AGREED TO this 6th day of April, 2016.

/s/ Charles Constanti

Charles Constanti

 

-3-